Citation Nr: 0316132	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  00-11 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder.  

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilites 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The claimant served on active duty with the United States 
Army from October 1966 to October 1968, including service in 
the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March 2000 and 
April 2000 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  The rating 
decision of March 2000 granted service connection for post-
traumatic stress disorder (PTSD), and assigned a rating 
evaluation of 50 percent for that disability.  The claimant 
appealed, seeking a higher evaluation for his service-
connected PTSD.  The rating decision of April 2000 denied a 
total disability rating based on unemployability due to 
service-connected disability, giving rise to that portion of 
the instant appeal. 

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA as to the claim 
for a rating in excess of 50 percent for service-connected 
PTSD by the Supplemental Statement of the Case provided the 
them on November 13, 2002, and that the claimant and his 
representative were notified of the provisions of the VCAA as 
to the claim for a total disability rating based on 
unemployability due to service-connected disability by the 
Statement of the Case provided them on November 13, 2002.  
That Statement of the Case and Supplemental Statement of the 
Case informed the claimant and his representative of VA's 
duty to notify them of the information and evidence necessary 
to substantiate those claims and to assist them in obtaining 
all such evidence.  That letter also informed the claimant 
and his representative which part of that evidence would be 
obtained by the RO and which part of that evidence would be 
obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
claimant of what evidence he or she was required to provide 
and what evidence the VA would attempt to obtain).  

That Statement of the Case and Supplemental Statement of the 
Case provided the claimant and his representative also 
informed them of the issues on appeal, the evidence 
considered, the adjudicative actions taken, the pertinent law 
and regulations pertaining increased and total ratings, the 
decisions reached, and the reasons and bases for those 
decisions.  Those documents also notified the claimant and 
his representative of VA's duty to assist them by obtaining 
all evidence in the custody of military authorities or 
maintained by any other federal, State or local government 
agency, as well as any medical, employment, or other non-
government records which are pertinent or specific to those 
claims; and which the claimant identified and provided 
medical record release authorizations permitting VA to obtain 
those records.  Further, those documents informed the 
claimant and his representative that should efforts to obtain 
records identified by the claimant prove unsuccessful for any 
reason which the claimant could remedy, the VA would notify 
the claimant and advise him that the ultimate responsibility 
for furnishing such evidence lay with the claimant.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeals has been 
obtained by the RO, and that VA's duty of notification to the 
claimant and his representative of required information and 
evidence and of its duty to assist them in obtaining all 
evidence necessary to substantiate the issues on appeal have 
been fully met.  The RO has obtained the claimant's complete 
service medical records, as well as all private or VA medical 
evidence identified by the claimant, and he was provided VA 
PTSD and general medical examinations in March 2000.  The RO 
has further obtained all medical records relied upon by the 
Social Security Admininstration in granting SSI benefits to 
the claimant.  He has been afforded the opportunity for a 
personal hearing before an RO Hearing Officer or before the 
Board, but has declined such hearings.  Neither the appellant 
nor his representative have argued a notice or duty to assist 
violation under the VCAA, and the Board finds that there is 
no question that the appellant and his representative were 
fully notified and aware of the type of evidence required to 
substantiate the claims.  In view of the extensive factual 
development in the case, as demonstrated by the record on 
appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating this appeal.  For those reasons, further 
development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeals has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claims 
have been fully met.

2.  The claimant's service-connected PTSD is currently 
manifested by infrequent nightmares, sleep disturbances, a 
restricted affect, and a depressed mood, without objective 
clinical findings of significant suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech which is intermittently illogical, obscure, or 
irrelevant, panic attacks, impaired impulse control, (such as 
unprovoked irritability with periods of violence), spatial 
disorientation, or neglect of personal appearance and 
hygiene.  

3.  The claimant's sole service-connected disability is PTSD, 
evaluated as 50 percent disabling.

4.  The veteran has an 11th grade education, with 30 years 
experience as a dry-wall hanger, and is capable of 
understanding fairly detailed information; because of his 
nonservice-connected disabilities, he last worked in June 
1999.   

5.  The claimant's service-connected PTSD does not render him 
incapable of substantially gainful employment consistent with 
his education and occupational background.

6.  The claimant's service-connected PTSD does not present 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2000);  38 C.F.R. §§ 3.102, 3.321(b)(1), Part 4, § 4.130, 
Diagnostic Code 9411 (2002).

2.  The criteria for a total disability rating based upon 
unemployability are not met.  38 C.F.R. §§ 3.102, 3.340, 
3.341, Part 4, 4.15, 4.16, 4.18, 4.19 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

The claimant's DD Form 214 shows that he was born in December 
1945, and that he served on active duty with the United 
States Army from October 1966 to October 1968, including 
service in the Republic of Vietnam.  His military 
occupational specialty was Utility Helicopter Turbine 
Repairman (67N), and he earned the Air Crewman Badge and was 
twice awarded the Air Medal.  A VA Form 215 amended his DD 
Form 214 to reflect the award of the Purple Heart Medal.  
Those awards and decorations are sufficient to establish that 
the claimant engaged in combat against the enemy, and his 
exposure to stressors is conceded. 

As noted, this matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the rating decision of March 
2000 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which granted service 
connection for post-traumatic stress disorder (PTSD), and 
assigned an initial rating evaluation of 50 percent for that 
disability.  The claimant appealed, seeking a higher 
evaluation for his service-connected PTSD.  

VA outpatient treatment records, dated from June to December 
1999, show that the claimant had a history of coronary artery 
bypass grafting in March 1999, and was seen on a outpatient 
basis for multiple problems, including nicotine reduction, 
chest pain, shortness of breath with exertion, vertigo, 
hypertension, and chronic PTSD.  In August 1999, his Global 
Assessment of Functioning (GAF) Score was 58.  In December 
1999, he was shown to have unstable angina.  

The VA mental health clinic intake evaluation on August 1999 
cited the claimant's combat history in the Republic of 
Vietnam, including being aboard a helicopter which was shot 
down.  He related symptoms of flashbacks and nightmares, an 
intense reaction to things that reminded him of the war, 
avoidance of conversations, films or news that reminds him of 
Vietnam, troubled sleep, hypervigilance, and crying spells.  
He had formerly worked in construction until the preceding 
year, when he had a heart attack.  Mental status examination 
showed that he was anxious and depressed, with mild 
psychomotor agitation.  He was alert and oriented, with good 
eye contact.  His thought was goal-oriented, and there were 
no auditory or visual hallucinations, no delusions, and no 
suicidal or homicidal ideation.  The Axis I diagnoses were 
chronic PTSD, and alcohol dependence, in remission; cannabis 
remission, in early remission; and his GAF Score was 58, 
indicative of moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning. 

An October 1999 lay statement from the claimant's ex-spouse 
asserted that the claimant had changed after being in 
Vietnam; that he drank heavily, and exhibited violence toward 
her aand their son.  

VA outpatient treatment records from the VAMC, Mountain Home, 
dated in March 2000, show that the claimant underwent a 
polypectomy in November 1999, and there were no significant 
findings on follow-up.  The claimant was hospitalized at the 
VAMC, Mountain Home, from March 31 to April 1, 2000, for 
unstable angina with chest pain, rule out myocardial 
infarction; and for hypertension; atherosclerotic coronary 
vascular disease, and hyperlipedemia.  During 
hospitalization, he related that he had worked construction 
all his adult life until he quit two years ago because of his 
coronary artery disease.  His central nervous system was 
intact, higher mental powers were intact, cranial nerves II 
through XII were intact, no motor, sensory or reflex deficits 
were found, and there was no finding of PTSD.  Telemetry was 
conducted, cardiac enzymes were negative, and he was 
discharged in stable condition, to return to employment as 
tolerated. 

A report of VA PTSD examination, conducted at the VAMC, 
Mountain Home, in March 2000, shows that the examiner 
reviewed the veteran's claims folder and medical records.  It 
was noted that the claimant had multiple hospitalizations at 
that facility for coronary bypass procedures, a right carotid 
endarterectomy, myocardial infarction, neurological deficits, 
and multiple skin cancer resections.  He had been followed in 
the mental health clinic since August 1999 for complaints of 
flashbacks, nightmares,and a history of alcohol dependency, 
and was currently maintained on Wellbutrin and diazepam.  He 
has noted to have a 10th grade education, four divorces, and 
had very little contact with his children.  

The claimant related that he had one tour in Vietnam with the 
1st Cavalry Division; that he served as a door gunner; that 
he sometimes served as a scout; that he was in several fire 
fights; and that his helicopter was once shot down, crashing 
and burning and causng him injury and burns.  He indicated 
that he worked in construction, particularly drywall 
installation, until about two years ago.  He related numerous 
classic symptoms of PTSD, and asserted that such caused him 
to be unable to develop social relationships with other 
people, even close family members.  He blamed the increase in 
his PTSD symptomatology for his being unable to work for the 
past two years.

Mental status examination revealed that the claimant was 
alert and oriented, with normal, coherent and relevant 
speech.  He was somewhat uncoordinated in walking, with a 
flush on the face, and was very tremulous, with a constricted 
affect, lacking in intensity, dysphoric, tearful, very 
anxious and very related [sic].  He was not suicidal or 
homicidal, but his concentration was impaired, and he had 
chronic insomnia.  There was no flight of ideas, and no 
looseness of associations, no delusions or hallucinations, 
and no paranoid thinking process or any other formal thought 
disorder.  His fund of knowlwdge was good, memory was intact, 
judgment was good and insight adequate, and he did not have 
any impulse control problems, panic symptoms, obsessive or 
ritualistic behavior, or any inappropriate behavior.  The 
examiner stated that no psychiatric testing was warranted at 
this time because the claimant had obvious presentation of 
PTSD with identifiable stressors; and that those stressors 
have affected him vocationally and socially.  The examiner 
stated that he felt that the claimant was totally disabled 
due to the combination of his emotional problems and physical 
difficulties.  The Axis I disagnoses were chronic PTSD, and 
alcohol dependence on full remission; and the Axis V Global 
Assessment of Functioning (GAF) Score was estimated as 45.  

As noted, the rating decision of March 2000 granted service 
connection for PTSD, and assigned a rating evaluation of 50 
percent for that disability.  The claimant and his 
representative were notified of that decision and of his 
right to appeal by RO letter of March 23, 2000.  The claimant 
appealed, seeking a higher evaluation for his service-
connected PTSD.  

In April 2000, the claimant submitted a VA Form 21-8940, in 
which he sought a total disability rating based on 
unemployability due to service-connected disabilities.  In 
that application, he indicated that he had worked 
continuously for drywall companies on a full time basis 
between the mid-1980's and 1993, at which time he began 
working for himself as a drywall hanger from 1993 to the 
spring of 1998.  He reported an 11th grade education, and 
stated that he discontinued work due to PTSD symptoms of 
insomnia, flashbacks, anger, nervousness, depression, poor 
memory and concentration, panic attacks, etc., [and] that he 
was unable to perform his job duties.  

VA outpatient treatment records from the VAMC, Mountain Home, 
dated in April 2000, show that the claimant was doing well, 
but continued to complain of sharp pains in his upper chest.  
On April 17, 2000, he related that he couldn't sleep because 
of bad dreams about Vietnam.  He was continued on Valium, 10 
mgs. h.s., and Wellbutrin.  The assessment was PTSD, and the 
estimated GAF Score was 54.  

The rating decision of April 2000 denied a total disability 
rating based on unemployability due to service-connected 
disabilities.  The claimant and his representative were 
notified of that action and of the right to appeal by RO 
letter of May 4, 2000.

In his Substantive Appeal (VA Form 9), received in May 2000, 
the claimant perfected his appeal of the 50 percent 
evaluation for service-connected PTSD; stated that he wanted 
to appeal the denial of his claim for a total disability 
rating based on unemployability due to service-connected 
disabilities; and stated that he did not wish to appeal any 
other issues and did not want a hearing before the Board.  

A November 2000 decision from an Administrative Law Judge, 
Social Security Administration, determined that the claimant 
was entitled to Supplemental Security Income (SSI) benefits 
under the provisions of the Social Security Act because of 
severe cardiac impairment, neck impairment, PTSD, and 
dysthymia.  He called attention to the claimant's myocardial 
infarction in February 1999, his coronary artery bypass 
grafting x 4 in March 1999, and his hospitalizations in June 
and December 1999, and in March and April 2000, for unstable 
angina.  In addition, that decision considered the VA records 
showing treatment of the claimant for PTSD, while noting that 
the claimant had worked until the previous year, when he had 
a heart attack.  That decision further cited a July 1999 
psychological evaluation by Dr. C.S.S, a private 
psychologist, who found the claimant to be depressed, 
emotional, distant, aloof, and compromised in his ability to 
maintain persistence and concentration on tasks, and having 
moderate to severe impairment in the area of social 
interactions, and the GAF Score assigned by that psychologist 
was 40.  The SSA judge further called attention to the 
medical evidence of the claimant's severe neck impairment due 
to arthritis which starts at the neck and goes across the 
shoulders and down to the elbows. 

In December 2000, the claimant submitted additional material, 
including the original report from the private psychologist 
cited in the SSA's Administrative Law Judge decision.  The 
private psychologist's report, dated in July 1999, cited the 
claimant's history of a heart attack about one year 
previously, with cardiac catheterization in 1999, coronary 
artery bypass surgery in March 1999, and another myocardial 
infarction in June 1999, approximately 5 to 6 weeks ago, with 
continuing chest pain.  He further gave a history of a 
totally occluded artery on the left side of his neck.  The 
examining psychologist cited the claimant's statement that he 
was in a helicopter that was shot down in Vietnam; that he 
received treatment for PTSD at the VAMC, and that emotionally 
he feels fair, stating that he does not feel bad but does not 
feel good either; that it was just a typical day for him.  He 
reported being married and divorced four times at ages 17 
(two years), 20 (two years), 30 (two years), and 34 (six 
years).  He indicated that he had 8 siblings, with whom his 
relationship is fairly good.  The claimant offered a history 
of alcohol abuse in the past, but quit drinking altogether 
when he had his heart attack in August 1998.  He related that 
he dropped out of high school to get married at age 17; that 
he had held 5 or 6 jobs, lasting from 15 years down to one 
month, most having to do with construction work, and he noted 
that he is a dry-wall hanger.  He related that he left his 
last job because of a heart attack, and that he has 
previously left jobs in order to take better jobs.  

Mental status examination disclosed that the claimant was 
well-oriented and cooperative, and that his speech was within 
normal limits and adequately articulated for good 
understanding.  His thinking pattern was clear and relevant, 
while his behavior was generally calm, and he reported that 
he had a good appetite.  There were no psychomotor 
disturbances, and no evidence of delusions or auditory or 
visual hallucinations.  While he appeared to be somewhat 
depressed, he made an effort to maintain a pleasant demeanor.  
His attention span was good, his work habits were good, and 
he was generally goal-directed, with good eye contact.  He 
had no difficulty with simple proverbs, and mental arithmetic 
and serial seven's were no problem for him.  He was found to 
be well aware of his surroundings and of current events.  

The claimant reported sleep disturbances, including initial 
insomnia and middle awakening, and indicated that he has 
nightmares and night terrors at times, and estimated that he 
gets 5 good hours sleep nightly.  He denied feeling guilty or 
worthless, but acknowledged some suicidal ideation, without 
attempt, and he had strong motivation to resist, telling 
himself that things will get better.  He had occasional 
depression and some episodes of elevated anxiety, but denied 
panic attacks.  He stated that he used to like to go fishing 
and still has a current fishing license, but doesn't go 
anymore.  He related that his activities of daily living 
included going to bed at 11:00 p.m., and rising about 5:00 or 
6:00 o'clock a.m.  He indicated that he lives alone, does 
light housekeeping and goes shopping, but keeps things tidy 
so that he does not have much cleaning up to do.  He further 
reported that he watches a lot of television, goes for a 
walk, and piddles around the house, stating that he's bored a 
lot.  He described a good day and a bad day as not being too 
much different, and finally indicated that a bad day was one 
in which he felt worse physically than on other days.  

The corresponding psychologist stated that the claimant 
appeared capable of understanding fairly detailed 
information; that his ability to maintain persistence and 
concentration on tasks and incorporate the information 
learned appeared to be somewhat compromised by the fact that 
he fatigues quite easily, as well as shortness of breath, and 
depression interfering with concentration.  The claimant 
acknowledged that his mind wanders while he is driving.  The 
corresponding psychologist further asserted that moderate to 
severe impairments are demonstrated socially in the area of 
social relationships as shown by his social withdrawal; that 
while he can deal with people, he prefers being alone to 
being with almost anyone.  He does not have a particularly 
close relationship with his siblings, although when he is 
with them he gets along with them.  The diagnoses were:  Axis 
I: Dysthymic disorder, PTSD; Axis II: no diagnosis; Axis III: 
Multiple medical problems; Axis IV: multiple broken 
marriages, stress-related problems associated with Vietnam, 
financial problems, social isolation; and an Axis V GAF Score 
of 40.  

Other medical records obtained from the SSA include a 
November 1999 report from Dr. W.E.P., who reviewed the 
claimant's history of heart attacks, catheterization, right 
carotid endarterectomy, CABG's, and rehospitalization for 
chest pain in June 1999.  There were no objective signs of 
anxiety or depression, and recent and remote memory were 
intact.  The corresponding physician diagnosed coronary 
artery disease with resting angina, by history; and carotid 
artery disease.  He indicated that the claimant could 
frequently lift and carry 10 pounds, stand or walk for 4 
hours of an 8-hour day, with the usual breaks, and sit for 6 
or 8 hours a day with the usual breaks, noting that the 
claimant had no impairment related to speaking, hearing, 
vision or travel.  A psychiatric assessment by a SSA 
psychologist showed that the claimant had a dysthymic and 
anxiety disorder, without mania or personality disorder, 
productive of no more than moderate limitation social or 
industrial functioning, while his understanding and memory, 
and his concentration and persistence, were no more than 
moderately impaired.  

VA outpatient treatment records, dated from August 2000 to 
October 2002, show that the claimant continued to be seen for 
cardiovascular disease, cerebrovascular disease, depression, 
hypertension, hyperlidemia, and complaints of episodic chest 
pain, while his hypertension and depression were shown to be 
under control with medication.  In August 2000, the claimant 
was noted to keep regular appointments in the mental health 
clinic (MHC), and was stable on the last appointment, while 
noting some anxiety and nightmares.  He continued to be 
treated with Wellbutrin and Diazepam, and his GAF Score was 
estimated as 54.  In March 2001, the claimant reported that 
he had infrequent nightmares, wakenings in the middle of the 
nights, and depression, but is aware that his depression is 
part of the stress of being disabled.  He was alert and well-
oriented, with a restricted affect, a depressed mood, and 
speech that was logical and normal in rate and tone, his 
thought processes were logical and goal-directed, he dressed 
appropriately, and he denied delusions or hallucinations, 
substance abuse, or suicidal or homicidal ideation, acting on 
suicidal thoughts or wanting to die.  The diagnosis was PTSD 
with anxiety and depression, and his GAF Score was 54.  VA 
outpatient treatment records, dated in March 2001 show that a 
depression screen was negative, while a nursing assessment 
showed that the claimant had a normal attention span and 
memory.  

In May 2001, the claimant was hospitalized after having a 
right carotid occlusion, with right endarterectomy, and a 
history of vertigo, periorbital numbness and bilateral upper 
extremity weakness.  A CT scan on admission disclosed an 
infracted area in the left parietal lobe which was also 
present on follow-up scan.  An MRA revealed occlusion of the 
left internal carotid artery, with mild stenosis of several 
other arteries in that distribution.  In June 2001, he was 
admitted with complaints of dizziness and some numbness of 
the face.  A review of the previous May 15, 2001, carotid 
duplex ultrascan by comparison to the October 1998 study 
showed that there had been definite occlusion of the left 
internal carotid artery, probable occlusion of the right 
vertebral artery, with minimal stenosis of the right ICA and 
antegrade flow in the left vertebral artery.  A current CT 
scan showed an area of recent infarct with no mass effect.  
The claimant was found to be psychosocially independent, 
cooperative, calm, and to express no negative feelings such 
as suicidal or homicidal ideation.  Mental status examination 
was normal, with no evidence of significant aphasia, agnosia, 
or apraxia, and no evidence of a delusions, hallucinations or 
a thought disorder.  He was oriented, and his cerebral 
function remained intact.  In
 July 2001, the claimant was seen in the internal medicine 
clinic, and was noted to have increased fatigability, a fair 
appetite, and no evidence of psychiatric symptoms.  

In September 2001, the claimant reported that he continued to 
feel depressed more than not, and reported periodic 
nightmares, and poor sleep and appetite.  He was alert and 
well-oriented, and appropriately dressed, with a dysthymic 
mood, restricted affect, and goal-directed thoughts, speech 
that was normal in rate and tone, and he denied psychosis, 
suicidal or homicidal ideation, or substance abuse.  In 
October 2001, the claimant was seen for right foot 
complaints, and was shown to be psychosocially independent, 
cooperative, calm, and to express no negative feelings such 
as suicidal or homicidal ideation.  In January 2002, the 
claimant reported that he was doing well, with a little chest 
pain, and he continued to be followed in the anticoagulation 
clinic.  He was seen at a scheduled appointment in the MHC in 
March 2002, and stated that he continues to feel stressed and 
anxious, with some crying spells and poor sleep, and 
occasionally feels hopeless and helpless.  He related that he 
had a good appetite but a decreased energy pattern; and that 
he has no side effects from Valium or Wellbutrin.  The 
claimant related weekly nightmares and flashbacks with some 
thoughts of suicide but no active intention or plan.  He was 
noted to be alert, well-oriented, and cooperative; with good 
eye contact, speech normal in rate, rhythm and volume; intact 
memory, fair insight and judgment; and thought processes 
which were coherent, with no evidence of psychosis.  

The claimant was readmitted in July 2002 after a 
cerebrovascular accident, thought most likely to be a basilar 
ischemic stroke.  In August 2002, the claimant was seen in 
the MHC, and reported that he was "doing about the same", 
"up and down at times", that his sleep was poor although he 
was used to it, was not uncomfortable, and he did not want to 
take any medications; that his mood is depressed most of the 
time and he gets irritable pretty easily; that his appetite 
is poor and his energy low; and that he continues to struggle 
with flashbacks and nightmares.  Mental status examination 
showed that he was alert, well-oriented, and cooperative; 
with good eye contact, speech normal in rate, rhythm and 
volume; mood is "okay", and affect 
was appropriate, full range, and  congruent with mood, while 
thought processes were logical, coherent, and goal-directed, 
with no losseness of associations, or flight of ideas.  His 
insight and judgment were fair, and he denied auditory or 
visual hallucinations, and denied suicidal or homicidal 
ideation.  The assessment was PTSD, and the estimated GAF 
score was 50.  

A Statement of the Case was provided the claimant and his 
representative on November 13, 2002, addressing the issue of 
a a total disability rating based on unemployability due to 
service-connected disabilities, and a Supplemental Statement 
of the Case was provided the claimntant his representative on 
November 13, 2002, addressing the issue of rating in excess 
of 50 percent for service-connected PTSD.  Those documents 
informed the claimant and his representative of the notice 
and assistance provisions of the VCAA as it applied to each 
of those issues.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2000);  38 C.F.R. 
§§ 3.321(a), 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2002).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2002).  This case 
addresses the assignment of an initial rating following an 
initial award of service connection for the disability at 
issue.  In such cases, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (2000).

In  Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was 
held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  However, the evaluation of the same disability 
under various diagnoses is to be avoided. See 38 C.F.R. § 
4.14;  Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995);  Guimond v. Brown, 6 Vet. App. 69, 72 
(1993);  Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  
Credibility is a factual determination going to the probative 
value of the evidence, and is made after the evidence is 
admitted.  Layno v. Brown,  6 Vet. App. 465, 469-70 (1994).  
]

The Board must account for the evidence that it finds 
persuasive or unpersuasive and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  It is not error for the 
Board to favor one competent medical expert over another when 
the Board gives an adequate statement of reasons and bases.  
Owens v. Brown, 7 Vet. App. 429, 432-3 (1995). 

In assessing such evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  In some cases, the 
physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor. 
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more probative than the other.  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
PTSD.  61 Fed. Reg. 52,695 (1996) [codified at . 38 C.F.R. 
Part 4, §§ 4.125 - 4.130].  On and after that date, all 
diagnoses of mental disorders for VA purposes must conform to 
the fourth edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  The new criteria for 
evaluating service-connected psychiatric disability are 
codified at newly designated 38 C.F.R. Part 4, § 4.130 
(2002).  

The record shows that the claimant filed a claim for service 
connection for PTSD on July 13, 1999, and that the rating 
decision of March 2000 granted service connection for PTSD, 
evaluated as 50 percent disabling, effective July 13, 1999.  
The claimant appealed, seeking a rating in excess of 50 
percent for service-connected PTSD.  Thus, the revised 
provisions of VA's Schedule for Rating Disabilities 
pertaining to the evaluation of PTSD, effective November 7, 
1996, are applicable to the instant appeal.  

Effective November 7, 1996, mental disorders, such as PTSD, 
are assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at  38 C.F.R. Part 4, 
§ 4.130 (2002).  That formula provides, in pertinent part, 
that occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships will be 
rated as 50 percent disabling.  Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
symptoms such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships will be rated as 70 percent disabling.  Total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name will be rated as 
100 percent disabling.  38 C.F.R. Part 4, § 4.130, Diagnostic 
Code 9411 (2002).

The Court has issued guidance in the application of the 
current psychiatric rating criteria, stating that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  Further, 
the Court stated that the analysis should not be limited 
solely to whether the claimant exhibited the symptoms listed 
in the rating scheme.  Consistent with the foregoing, the 
Court found it appropriate for a rating specialist to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, in reaching its determination, the Board will 
consider the specific rating criteria, as well as other 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  

In this case, the July 1999 report from a private 
psychologist shows that the reporting psychologist did not 
review the claimant's claims folder or medical records, but 
cited the claimant's self-report of PTSD symptomatology.  
Mental status examination disclosed that the claimant was 
well-oriented and cooperative; that his speech was within 
normal limits and adequately articulated for good 
understanding; that his thinking pattern was clear and 
relevant, while his behavior was generally calm, and he 
reported that he had a good appetite.  He denied panic 
attacks or feeling guilty or worthless, and there were no 
psychomotor disturbances, and no evidence of delusions or 
auditory or visual hallucinations.  While he appeared to be 
somewhat depressed, he made an effort to maintain a pleasant 
demeanor.  His attention span was good, his work habits were 
good, and he was generally goal-directed, with good eye 
contact.  He appeared capable of understanding fairly 
detailed information, was well-aware of his surroundings and 
of current events, had no difficulty with simple proverbs, 
and mental arithmetic and serial seven's were no problem for 
him.  The diagnoses were:  Axis I: Dysthymic disorder, PTSD; 
Axis II: no diagnosis; Axis III: Multiple medical problems; 
Axis IV: multiple broken marriages, stress-related problems 
associated with Vietnam, financial problems, social 
isolation; and an Axis V GAF Score of 40.

The reporting psychologist stated that the claimant's ability 
to maintain persistence and concentration on tasks and 
incorporate the information learned appeared to be somewhat 
compromised by the fact that he fatigues quite easily, as 
well as shortness of breath, and depression interfering with 
concentration.  The Board notes, however, that no 
psychological testing was performed, and the notation that 
the claimant's ability to maintain persistence and 
concentration on tasks and incorporate the information 
learned "appeared to be somewhat compromised" is 
unsupported by any clinical findings or psychometric testing.  
Further, any such impairment of concentration stemming from 
fatigue or shortness of breath does not reflect disability 
attributable to service-connected PTSD.  

In view of the cited deficiencies in the June 1999 
psychological examination report, including the failure to 
review the claimant's claims folder or medical records, the 
failure to perform psychological testing, and the citation of 
matters not related to the evaluation of service-connected 
PTSD, the Board is unable to accord significant weight to the 
GAF Score of 40 assigned in that report.  

Other medical evidence includes the claimant's VA outpatient 
treatment records, dated from June to December 1999, showing 
that in August 1999, his Global Assessment of Functioning 
(GAF) Score was 58, a distinct difference from the assigned 
GAF score of 40 the preceding month.  In addition, the VA 
mental health clinic intake evaluation on August 1999 cited 
the claimant's self-report of PTSD symptomatology, with 
clinical findings of anxiety, depression, and mild 
psychomotor agitation, while mental status examination showed 
that he was alert and oriented, with good eye contact, goal-
oriented thought processes, and no evidence of delusions, 
auditory or visual hallucinations, or suicidal or homicidal 
ideation.  The GAF Score was again shown to be 58.  

In addition, a November 1999 report from Dr. W.E.P., cited 
the claimant's history of heart attacks, catheterization, 
right carotid endarterectomy, CABG's, and rehospitalization 
for chest pain in June 1999, but indicated no objective signs 
of anxiety or depression, and that recent and remote memory 
were intact.  A contemporaneous assessment by a SSA 
psychologist showed that the claimant had a dysthymic and 
anxiety disorder, productive of no more than moderate 
limitation social or industrial functioning, while his 
understanding and memory, and his concentration and 
persistence, were no more than moderately impaired.  

The VA hospital summary from the VAMC, Mountain Home, shows 
that the claimant was admitted from March 31 to April 1, 
2000, because of unstable angina with chest pain, that his 
higher mental powers were intact; and that he was discharged 
in stable condition, to return to employment as tolerated.  

The March 2000 report of VA PTSD examination cited the 
claimant's history of multiple hospitalizations for coronary 
bypass procedures, a right carotid endarterectomy, myocardial 
infarction, neurological deficits, and multiple skin cancer 
resections; that he had been followed in the mental health 
clinic since August 1999 for complaints of flashbacks, 
nightmares, and a history of alcohol dependency; and that he 
was currently maintained on Wellbutrin and Diazepam. 
The examiner cited the claimant's self-report of PTSD 
symptomatology, including impairment of concentration and 
chronic insomnia, as well as his assertion that he had been 
unable to work for the past two years because of such PTSD 
symptomatology.  However, mental status examination revealed 
that the claimant was alert and oriented, with normal, 
coherent and relevant speech, and no suicidal or homicidal 
ideation, no flight of ideas, no looseness of associations, 
no delusions or hallucinations, and no paranoid thinking 
process or any other formal thought disorder.  His fund of 
knowledge was good, while memory was intact, judgment was 
good and insight adequate, and he did not have any impulse 
control problems, panic symptoms, obsessive or ritualistic 
behavior, or any inappropriate behavior.  

The VA examiner reported that the claimant had a constricted 
affect, and was lacking in intensity, dysphoric, and very 
anxious.  He further indicated that the claimant was very 
tremulous and tearful, findings not replicated elsewhere in 
the evidentiary record.  No psychiatric testing was 
conducted, and the claimant's report of impaired 
concentration was not clinically substantiated.  

The Board has reviewed the clinical findings on the VA PTSD 
examination of March 2000, and notes no findings which would 
support a GAF Score of 45 in the claimant.  Rather, the 
record shows that the claimant was alert and oriented, with 
normal, coherent and relevant speech; that he was not 
suicidal or homicidal, there was no flight of ideas, and no 
looseness of associations, no delusions or hallucinations, 
and no paranoid thinking process or any other formal thought 
disorder.  His fund of knowledge was good, his memory was 
intact, his judgment was good and his insight adequate, and 
he did not have any impulse control problems, panic symptoms, 
obsessive or ritualistic behavior, or any inappropriate 
behavior.  In addition to those findings not supporting a GAF 
Score of 45, they do not warrant a rating in excess of 50 
percent for service-connected PTSD, particularly when 
considered with the other evidence then of record.  The 
examiner's stated opinion that the claimant was totally 
disabled due to "the combination of his extreme emotional 
problems as well as physical difficulties" appears to have 
influenced his judgment in assigning a GAF score at the time 
of that examination report.  

The Board has carefully considered the record as it pertains 
to the severity of the claimant's service-connected PTSD.  
The record shows that the claimant has been assigned Global 
Assessment of Functioning Scores of 40 in July 1999; 58 in 
August 1999; 58 later in August 1999, 45 in March 2000; 54 in 
April 2000; 54 in March 2001; 50 in August 2002; and 54 later 
in August 2002.  Those estimated GAF scores are predominantly 
in the mid- to lower 50's, and are consistent with a moderate 
impairment of social and industrial functioning.  

In addition, the record shows that the claimant was stable on 
hospital discharge in April 2000; that in March 2001, the 
claimant described his nightmares as infrequent, indicated 
that he was aware that his depression is part of the stress 
of being disabled, and was found to be alert and well-
oriented, with a restricted affect, a depressed mood, and 
speech that was logical and normal in rate and tone, while 
his thought processes were logical and goal-directed, he 
dressed appropriately, and he denied delusions or 
hallucinations, substance abuse, or suicidal or homicidal 
ideation, acting on suicidal thoughts or wanting to die.  In 
July 2001, the claimant was seen in the internal medicine 
clinic, and was noted to have increased fatigability, a fair 
appetite, and no evidence of psychiatric symptoms.  

The Board has also noted that on the VA PTSD examination in 
March 2000, the claimant stated that he had worked in 
construction until about two years ago, and blamed his PTSD 
symptomatology for his being unable to work for the past two 
years.  Similarly, in his certified VA Form 21-8940, 
submitted over his signature in April 2000, the claimant 
stated that he had worked continuously for drywall companies 
or for himself on a full time basis until the spring of 1998; 
and that he discontinued work due to PTSD symptoms.  These 
assertions are directly contrary to the claimant's statements 
to the private psychologist in July 1999 that he left his 
last job because of a heart attack; to VA health care 
providers in August 1999, at which time he stated that he had 
formerly worked in construction until the preceding year, 
when he had a heart attack, and on VA hospitalization in 
March-April 2000, when he stated that that he had worked 
construction all his adult life until he quit two years ago 
because of his coronary artery disease.  The November 2000 
decision of the Administrative Law Judge, Social Security 
Administration, cites evidence dated in August 1999 showing 
that the claimant worked until the previous year, when he had 
a heart attack.  

The Board has carefully considered the record as it pertains 
to the severity of the claimant's service-connected PTSD.  
The record shows that the claimant has been assigned Global 
Assessment of Functioning Scores of 40 in July 1999; 58 in 
August 1999; 58 later in August 1999, 45 in March 2000; 54 in 
April 2000; 54 in March 2001; 50 in August 2002; and 54 later 
in August 2002.  Those estimates GAF scores are predominantly 
in the mid- to lower 50's, and are consistent with a moderate 
impairment of social and industrial functioning.  

The medical evidence of record does not reflect occupational 
and social impairment sufficient to warrant a rating in 
excess of 50 percent for service-connected PTSD.  Neither 
does the record show that his service-connected PTSD was a 
factor in his discontinuing work in August 1998.  Rather, 
that record shows that the claimant worked from the time of 
service separation in October 1968 until August 1998 ["all 
of his adult life"] as a construction worker specializing in 
dry-wall hanging, and his several occupational or employment 
histories included in the record do not reflect any periods 
of unemployment prior to his having to discontinue work in 
1998 because of his first heart attack.  He has never 
indicated that he quit or was fired from a job because of 
inability to get along with employers, foremen or co-workers, 
but has repeatedly indicated that he stopped work in 1998 
because of a heart attack, and that he has previously left 
jobs in order to take better jobs.  

To that point, the record shows that while hospitalized at 
the VAMC, Mountain Home, in March-April 2000, the claimant 
specifically stated that he had worked construction all his 
adult life until he quit two years previously because of his 
coronary artery disease.  During that hospitalization, his 
higher mental powers were shown to be intact, and there were 
no findings of PTSD.  He was discharged in stable condition, 
"to return to employment as tolerated."  Clearly, the 
attending physicians did not find the claimant incapable of 
employment at the time of that hospital discharge, and there 
were no findings of PTSD in the claimant during that 
hospitalization.  

The Board notes that the criteria for a rating in excess of 
50 percent for PTSD requires evidence of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to symptoms such as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

The Board further finds that the claimant's record does not 
reflect deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, school, or 
family relations, due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

To the contrary, the medical record is silent for clinical 
findings of significant suicidal ideation in the claimant, of 
obsessional rituals which interfere with routine activities, 
of speech which was intermittently illogical, obscure, or 
irrelevant, of any clinical findings of panic attacks at any 
time, of impaired impulse control (such as unprovoked 
irritability with periods of violence), of spatial 
disorientation, or of neglect of personal appearance and 
hygiene.  The claimant's 30-year period of uninterrupted 
employment as a dry-wall hangar does not demonstrate 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), or inability to establish and 
maintain effective working relationships.  

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.

In the October 25, 2002March 2002 Supplemental Statement of 
the Case, the RO concluded that an extraschedular evaluation 
was not warranted for the veteran's service-connected PTSD.  
Since this matter has been adjudicated by the RO, the Board 
will, accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002).  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  As noted immediately above, an 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  With respect to employment, the 
claimant has related that he last worked in the Spring of 
1998, when he discontinued work following a heart attack; and 
that he is currently unable to work because of a variety of 
non-service-connected disabilities, including cardiovascular, 
cerebrovascular and musculoskeletal disabilities.  His 
service-connected PTSD is not shown to preclude the 
claimant's substantially gainful employment.  As for 
hospitalization, it does not appear that the veteran has been 
hospitalized as an inpatient for his service-connected PTSD.  
In addition, there is no evidence of an exceptional or 
unusual clinical picture sufficient to warrant a referral to 
those officials who possess the delegated authority to assign 
such a rating.

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a rating in excess of 50 percent 
for service-connected PTSD is not warranted.  Accordingly, 
the claim for a rating in excess of 50 percent for service-
connected PTSD must be denied.  

The Board has also considered the appellant's appeal for a 
total disability rating based on unemployability due to 
service-connected disability. 

Governing regulations provide that total disability ratings 
for compensation may be assigned where the schedular rating 
for the disability or disabilities is less than 100 percent 
when it is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, and Part 4, § 4.15 
(2002).  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability, provided that, if there 
is only one such disability, this disability shall be ratable 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 3.340, Part 4, § 4.16 (2002).  Entitlement to 
individual unemployability for compensation must be 
established solely on the basis of impairment arising from 
service-connected disabilities.  See 38 C.F.R. § 3.341(a);  
Blackburn v. Brown, 4 Vet. App. 395, 398 (1993).  A veteran 
may be considered unemployable upon termination of employment 
which was provided on account of disability, or in which 
special consideration was given on account of the same, when 
it is satisfactorily shown that he or she is unable to secure 
further employment.  38 C.F.R. Part 4, § 4.18 (2002).  Age 
may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating. Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension.  38 C.F.R. Part 4, § 4.19 
(2002).  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, Part 4, 
§ 4.16(a).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).

In this case, service connection is in effect only for PTSD, 
rated as 50 percent disabling.  Therefore, it is clear that 
the veteran does not meet the schedular requirements 
necessary for the assignment of a total rating under  38 
C.F.R. § 4.16(a).  See 38 C.F.R. § 4.25 (2002).  Since he 
does not satisfy the percentage requirements of 38 C.F.R. § 
4.16(a), any entitlement to the benefit must be established 
under  38 C.F.R. § 4.16(b).  The issue is whether his 
service-connected disability preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage.").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the instant appeal, the record shows that the claimant's 
sole service-connected disability is PTSD, evaluated as 50 
percent disabling, and that the Board has determined that 
such disability is not manifested by social or occupational 
impairment sufficient to warrant a higher evaluation.  In 
addition, the claimant has multiple nonservice-connected 
cardiovascular, cerebrovascular, and musculoskeletal 
disabilities of sufficient severity as to warrant the grant 
of Supplemental Security Income (SSI) benefits, though not 
SSA disability benefits, as well as a finding of permanent 
and total disability for purposes of VA nonservice-connected 
pension benefits.  

While the March 2000 VA PTSD examiner stated that he felt 
that the claimant was totally disabled due to the combination 
of his emotional problems and physical difficulties, the 
claimant's nonservice-connected disabilities may not be 
considered in the determination of a total disability rating 
based upon unemployability due to service-connected 
disabilities.  The November 2000 decision from an 
Administrative Law Judge, Social Security Administration, 
determined that the claimant was entitled to Supplemental 
Security Income (SSI) benefits because of severe cardiac 
impairment, neck impairment, PTSD, and dysthymia, while 
finding that such impairment did not warrant SSA disability 
benefits under the provisions of the Social Security Act.  To 
the same point, the VA hospital summary from the VAMC, 
Mountain Home, shows that the claimant was admitted from 
March 31 to April 1, 2000, because of unstable angina with 
chest pain, that his higher mental powers were intact; and he 
was discharged in stable condition, with a notation that he 
could return to employment as tolerated.  The record is 
devoid of competent medical evidence or opinion showing that 
the claimant is incapable of substantially gainful employment 
as a consequence of his service-connected PTSD.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that a total disability rating based 
on unemployability due to service-connected disability is not 
warranted.  Accordingly, the claim for a total disability 
rating based on unemployability due to service-connected 
disability must be denied.  

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, but is against the claims, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

A rating in excess of 50 percent for service-connected PTSD 
is denied.  

A total disability rating based on unemployability due to 
service-connected disability is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


